UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
HENRY G. HOBBS, JR.
ACTING UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
TRIAL ATTORNEY
615 E. HOUSTON, RM. 533
SAN ANTONIO, TX 78205
Telephone: (210) 472-4640
Facsimile: (210) 472-4649

                     UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

IN RE:                                    §
                                          §
ALL AMERICAN OIL & GAS,                   §   CASE NO. 18-52693-RBK
INCORPORATED,                             §
                                          §
KERN RIVER HOLDINGS, INC.,                §   CASE NO. 18-52694-RBK
                                          §
WESTERN POWER & STEAM, INC.,              §   CASE NO. 18-52695-RBK
                                          §
          DEBTORS.                        §   CHAPTER 11
                                          §
                                          §   (JOINTLY ADMINISTERED UNDER
                                          §   CASE NO. 18-52693-RBK)

     NOTICE OF APPOINTMENT OF COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

      Pursuant to § 1102(a)(1) and (b)(1) of the Bankruptcy Code, the United States
Trustee hereby appoints the following eligible creditors of the above-named debtors to
the Committee of Unsecured Creditors in these cases.

1.    APT General Engineering Inc.
      Contact: Russell Elrod
      P.O. Box 2124
      Bakersfield, CA 93303
      (661) 323-0343
      Email: info@aptgeneng.com
2.   Argo Chemical, Inc.
     Contact: Mark Rodgers
     30933 Imperial Street
     Bakersfield, CA 93263
     (661) 322-2222
     Email: Mark.Rodgers@argochem.com

3.   Camden Financial Services
     Contact: Rob Deutschman
     100 Wilshire Blvd., Suite 1200
     Santa Monica, CA 90401
     (310) 393-6632
     Email: rd@cappellocorp.com

4.   Mark Sheffield Construction Inc.
     Contact: Steve Sheffield
     9105 Langley Rd.
     Bakersfield, CA 93312
     (661) 201-8520
     Email: sheffcon@aol.com

5.   MMI Services, Inc.
     Contact: Steve McGowan
     4042 Patton Way
     Bakersfield, CA 93308-5030
     (661) 589-9366
     Email: steve@mmi-services.com

                                            Respectfully submitted,

                                            HENRY G. HOBBS, JR.
                                            ACTING UNITED STATES TRUSTEE
                                            Region 7
                                            Southern and Western Districts of Texas

                                            By: //s//Kevin M. Epstein
                                              Kevin M. Epstein
                                              Trial Attorney
                                              Texas Bar No. 00790647
                                              615 E. Houston, Rm. 533
                                              San Antonio, TX 78205
                                              (210) 472-4640
                                              (210) 472-4649 Fax
                                              E-mail: Kevin.M.Epstein@usdoj.gov

                                        2
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Appointment
of Committee of Unsecured Creditors has been served upon the parties on the attached
services lists either electronically through the Court’s CM/ECF system or by first class
mail on this the 4th day of December, 2018.

                                                   /s/ Kevin M. Epstein
                                                   Kevin M. Epstein
                                                   Trial Attorney




                                            3
Camden Financial Services           Air Quality Consultants, Inc.            Kern USA Inc. 
c/o Alan J. Kessel                  15541 Commerce Lane                      Norfolk House  
Pepper Hamilton LLP                 Huntington Beach, CA  92649              31 St James’s Square 
4 Park Plaza                                                                 London, UK   
Irvine, CA  92614                                                            SW1Y4JR 
                                                                             
Kia Insurance Associates, Inc.      Chubb                                       P2ES Holdings, LLC 
PO Box 11390                        PO Box 382001                               2692 O2ES Energy Solutions 
Bakersfield, CA  93389‐1390         Pittsburgh, PA  15250‐8001                  PO Box 912692 
                                                                                Denver, Co  80291‐2692 
                                                                              
MetLife‐Group Benefits              Marilyn Gibb                             BizDoc Inc. 
PO Box 804466                       714B Meriden Lane                        840 W Rhapsody 
Kansas City, MO  64180‐4466         Austin, TX  78703                        San Antonio, TX  78216 
                                                                              
                                                                              
Time Warner Cable                   All American Oil & Gas Incorporated      Deborah E. Williamson  
3600 Sillect Ave.                   9601 McAllister Freeway, Ste. 221        Dykema Gossett PLLC 
Bakersfield, CA   93308             San Antonio, TX  78216                   112 E. Pecan Street, Ste. 1800 
                                                                             San Antonio, TX  78205‐1521 
                                                                              
                                                                              
 



                                                                              
                                                                              




                                                                              
                                                                              




                                                                              




                                                                              




                                                                              
Camden Financial Services                 BP Energy Company                          James Shannon 
c/o Alan J. Kessel                        501 Westlake Park Blvd.                    PO Box 333 
Pepper Hamilton LLP                       Houston, TX  77079                         IL Waco, WA  98624 
4 Park Plaza                                                                          
Irvine, CA  92614 
                                                                                      
Key Energy Services                       California Dept. of Conservation           Bolles Well Service 
PO Box 4649                               Div. of Oil Gas & Geothermal Resource      4008 Shawn Street 
Houston, TX  77210‐4649                   801 K Street MS 18‐05                      Bakersfield, CA  93312 
                                          Sacramento, CA  95814‐3530 
                                                                                      
Mark Sheffield Construction, Inc.         APT General Engineering Inc.               Midas Pump & Supply 
9105 Langley Road                         PO Box 2124                                PO Box 81677 
Bakersfield, CA  93312                    Bakersfield, CA  93303                     Bakersfield, CA  93380 

                                                                                      
GeoGuidance Drilling Services             MMI Services Inc.                          San Joaquin Bit Service 
PO Box 42647                              4042 Patton Way                            PO Box 40186 
Bakersfield, CA  93384                    Bakersfield, CA  93308                     Bakersfield, CA  93384 
                                                                                      
                                                                                      
Darrell Thompson Tank & Construction      Michael Amundsen, Trustee                  CalifornaChoice 
PO Box 5788                               2990 Dogwood Circle                        c/o Benefit Administrators 
Bakersfield, CA  93388                    Saint George, UT  84790                    PO Box 7088 
                                                                                     Orange, CA  92863‐7088 
                                                                                      
TRB Oilfield Services Inc.                Petrol Production Supply                   B J Inc. California Corp. 
PO Box 82276                              11000 Brimhall Rd., Ste. E‐52              4101 Union Avenue 
Bakersfield, CA  93380                    Bakersfield, CA  93389                     Bakersfield, CA  93305 
                                                                                      
                                                                                      
J Aron & Company, LLC                     Kings Oil Tools Inc.                       Kern River Holdings, Inc.  
c/o Tax Department (Federal)              2235 Spring Street                         9601 McAllister Freeway, Ste. 221 
200 West Street                           Paso Robles, CA  93446                     San Antonio, TX  78216 
New York, NY  10282                        
                                                                                      
Deborah E. Williamson  
Dykema Gossett PLLC 
112 E. Pecan Street, Ste. 1800 
San Antonio, TX  78205‐1521 
                                                                                      




                                                                                      
GE packaged Power LLC         Brush SEM s.r.o                        PG&E 
PO Box 100371                 Edvarda Benes’e                        PO Box 997300 
Atlanta, GA  30384            564/39                                 Sacramento, CA  95899 
                              Plzen 30100 
                              Czech Republic 
                                                                      
Argo Chemical                 Nalco Company                          SJVAPCD 
30933 Imperial St.            PO Box 730005                          34946 Flyover Court 
Shafter, CA  93263            Dallas, TX  75373                      Bakersfield, CA  93308 
 
                                                                       
Aeros Environmental Inc.      Dawn Calderwood                        T&T Truck & Crane Service 
18828 Highway 65              PO Box 80221                           PO Box 1748 
Bakersfield, CA  93308        Bakersfield, CA  93380                 Ventura, CA  93002 
                                                                      
                                                                      
Pence Petroleum Co.           Western Power & Steam, Inc.            Deborah E. Williamson  
PO Box 1048                   9601 McAllister Freeway, Ste. 221      Dykema Gossett PLLC 
Fresno, CA  93714             San Antonio, TX  78216                 112 E. Pecan Street, Ste. 1800 
                                                                     San Antonio, TX  78205‐1521 
                                                                      
                                                                      
 



                                                                      
                                                                      




                                                                      
                                                                      




                                                                      




                                                                      




                                                                      
